UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4496
MAURICE GOODING,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                          (CR-91-80-BO)

                      Submitted: January 16, 2001

                      Decided: February 6, 2001

 Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Jane J. Jackson, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.
2                     UNITED STATES v. GOODING
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Maurice Gooding appeals from the district court order revoking his
supervised release and sentencing him to thirty-six months imprison-
ment. On appeal, Gooding contends that the district court erred in
admitting hearsay evidence at the revocation hearing. We review the
district court’s decision to revoke supervised release for abuse of dis-
cretion. See United States v. Copley, 978 F.2d 829, 931 (4th Cir.
1992). Here, the revocation was mandatory in view of the firearms
violation, one of three grounds cited by the Government. 18 U.S.C.A.
§ 3583(g)(2) (West 2000). The firearm was found in Gooding’s bed-
room by police acting pursuant to a search warrant, and is not a part
of the contested evidence. Therefore, the district court did not abuse
its discretion in revoking supervised release, and we affirm its deci-
sion to do so. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                           AFFIRMED